Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, NPL Batista (Eur Food Res. Technology (1999) 210:84-89), discloses a method for recovery of protein from animal by-product (i.e., fish processing waste) by sequential isoelectric solubilization of the animal by-product, the method comprising the steps of: solubilizing marine by-product in an acid or basic solutions and adding a basic or acidic solution to the solubilized proteins to attain a pH of 5-6 to effect precipitation. Similarly, NPL Ghaly et al. (J. Microbial and Biochemical Technology, Volume 5(4), pp.107-129), discloses methods of processing fish wastes and of extracting fish protein by chemical extraction processes using alkaline and/or acidic solutions and precipitation the solubilized protein by using acid or basic solutions at the isoelectric point. Additionally, Jaczynski (US 7,763,717), a prior art made of record that is not relied upon, but is considered pertinent to applicant's disclosure, also discloses attaining isoelectric protein precipitation by adjusting acidic or basic solubilized marine protein by adjusting the pH to the isoelectric point using an acid or a base solution. 
 NPL Tian et al. (Food Bioprocess Technology vol. 8, pp. 758-769), discloses recovery of fish (i.e., Tilapia) protein isolate by high intensity ultrasound-aided alkaline isoelectric solubilization/precipitation process where the ultrasound treatment of the 
In light of the above, the rejections of record are untenable and thus, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792